ORDER
The Disciplinary Review Board on June 30, 1999, having filed with the Court its decision concluding that DEIRDRE A. PRZY-GODA of FREEHOLD, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.1(a) (gross neglect) RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.4(c) (misrepresentation),
And the Board having further recommended that respondent be required to take the skills and methods courses offered by the Institute for Continuing Legal Education; and good cause appearing;
It is ORDERED that DEIRDRE A. PRZYGODA is hereby reprimand; and it is further
ORDERED that respondent complete the skills and methods courses offered by the Institute for Continuing Legal Education within one year of the filing date of this Order, and it is further;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*402ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.